Martin, J.,
delivered the opinion of the 1 court. The plaintiff seeks to recover a sura 1 of money which she trusted to the defendant’s ^ son, on his, the defendant’s promise, to gua ranty the repayment, and his assurance that he had goods of his son in his possession sufficient to produce the sum.
The defendant admits he informed the plaintiff before the loan, he had goods of his ⅜ son, but warned her that, in his opinion, they ; were not of sufficient value to secure it: that I I he was not requested to hold on the goods; ; that he did not guaranty the payment, and, without opposition from the plaintiff, he accounted with, and paid the balance in his '■■“■hands to his son.
There was a verdict and judgment against the plaintiff: he appealed.
A bill of exceptions was taken, at the trial, io the opinion of the parish judge, who ad*490mitted in evidence the accounts current o! the defendant with his son; the plaintiff ob jetting thereto, as a paper, in the confection of which she did not concur.
Mazureau, and De Armas, for the plaintiff.
Moreau, and Morphy, for the defendant.
The defendant had alleged, and was bound to prove that he had accounted for and paid the amount of certain goods in his hands to his son: of this he possessed a literal proof, which excluded parol evidence.
We think the court did not err in suffering these papers to go to the jury.
On the merits, the case turns on a mere question of fact; the extent of the defendant’s engagements: and, we do not see any reason to interfere with the decision of the jury.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.